REQUESTED BY: Senator Calvin F. Carsten Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Carsten:
It has been called to our attention that in our Opinion No. 213 to you, dated March 8, 1982, we had misinterpreted Neb.Rev.Stat. § 79-2651 (Supp. 1980). We had interpreted that section to provide for the payment of 15 percent of the funds appropriated for technical community colleges to each technical community college area, making a total of 90 percent of such appropriated funds.
Upon rereading that section we realize that it provides that only 15 percent of the total fund is to be divided equally among the six technical community college areas, and the remaining 85 percent is to be distributed on the basis of audited reimbursable educational unit totals. This makes no difference as to the validity of LB 816, which was the subject of our opinion. However, our opinion had caused some confusion with administrative officials responsible for the distribution of aid to technical community college areas, and this supplemental opinion is written for the purpose of correcting that error in our previous opinion.
Very truly yours,
PAUL L. DOUGLAS Attorney General
Ralph H. Gillan Assistant Attorney General